UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 13, 2012 Entergy Corporation (Exact name of registrant as specified in its charter) Delaware 1-11299 72-1229752 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 639 Loyola Avenue, New Orleans, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 576-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 10, 2012, Entergy Corporation (the “Company”) entered into an Underwriting Agreement for the sale of $500,000,000 aggregate principal amount of its 4.70% Senior Notes due January 15, 2017 (the “Notes”).The sale of the Notes closed on January 13, 2012.The Notes were registered under the Securities Act of 1933, as amended, by means of the Company’s automatic shelf Registration Statement on Form S-3 (No. 333-169315), which became effective upon filing on September 10, 2010. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Officer’s Certificate establishing the terms of the 4.70% Series supplemental to the Indenture. Opinion of Morgan, Lewis & Bockius LLP relating to the Notes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy Corporation (Registrant) Date January 13, 2012 /s/ Steven C. McNeal (Signature) Steven C. McNeal Vice President and Treasurer
